

117 HR 1053 IH: Timely Replacement Under Secure and Trusted for Early and Dependable Broadband Networks Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1053IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project to remove and replace communications equipment or services listed under the Secure and Trusted Communications Networks Act of 2019 is not subject to requirements to prepare certain environmental or historical preservation reviews.1.Short titleThis Act may be cited as the Timely Replacement Under Secure and Trusted for Early and Dependable Broadband Networks Act or the TRUSTED Broadband Networks Act.2.Application of NEPA and NHPA to covered communications equipment or services(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)Covered project definedIn this section, the term covered project means a project to permanently remove covered communications equipment or services (as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)) and to replace such covered communications equipment or services with communications equipment or services that are not covered communications equipment or services (as so defined).